ORDER AMENDING DATE OF SANCTION
Comes now the Respondent in this proceeding, Max K. Walker, Jr., and requests that the previously imposed disciplinary sanction of a sixty day suspension from the practice of law be amended or that, in the alternative, the date of suspension commence on September 14, 1992.
Upon examination of this matter, this Court reaffirms its decision to suspend the Respondent from the practice of law for a period of sixty days, but finds that such suspension should commence on September 14, 1992.
IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED by this Court that our opinion of August 21, 1992, 597 N.E.2d 1271, suspending Respondent from the practice of law for a period of sixty (60) days is amended to provide that such suspension shall commence on September 14, 1992.
The Clerk of this Court is directed to forward a copy of this Order to the Indiana Supreme Court Disciplinary Commission, to the Respondent, and all parties who received the initial order of suspension.
GIVAN, DICKSON, and KRAHULIK, JJ., approve this order.
SHEPARD, C.J., and DeBRULER, J., dissent and would deny relief.